Citation Nr: 0309412	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-21 943A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of Hepatitis 
C infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from March 18, 1970 to January 
21, 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision denying 
service connection for Hepatitis C infection as not well-
grounded.  In a supplemental statement of the case (SSOC) 
dated in August 2002, the RO denied the claim on the merits.  


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Veterans Claims Assistance Act of 2000

The Board will remand the appellant's claim to ensure full 
and complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107], as this claim was pending as of 
the date of passage of this law, November 9, 2000.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law/regulation 
changes after claim has been filed, but before administrative 
or judicial appeal process has concluded, version most 
favorable to claimant should apply).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
appellant what is needed to substantiate the claim when no 
letter was sent to him by the RO specifically giving him this 
notice.  While the RO notified the veteran of the evidence 
needed to well-ground the claim by letter dated in February 
2000, the veteran was not advised of the statutory and 
regulatory provisions of the VCAA until August 2002, and this 
was only done via the supplemental statement of the case.  
The appellant has a statutory right to one year to submit 
information or evidence in response to any VCAA notification, 
and that one-year period has not yet passed, nor has the 
appellant otherwise waived his right to that response period.  
See Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).   

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

Evidentiary development

The veteran contends that his Hepatitis C was contracted 
during service while in Germany in 1972.  

Service medical records show no defects at entrance or 
discharge.  Treatment was provided in November 1971 for 
complaints of abdominal pain and icterus sclera.  A positive 
result for bile was noted.  During a hearing before the RO, 
the veteran testified that between 1972 and 1993 he 
occasionally had problems with abdominal pain, nausea, and a 
fever but thought it was the result of too much drinking.  
The veteran also testified that during that time period he 
had not been treated for Hepatitis C.  In a treatment record 
from Effingham Orthopaedic Clinic, dated in October 1992, the 
veteran reports a history of Hepatitis during service while 
in Germany in 1972 for which he was shipped to the United 
States and hospitalized for two weeks.  He denies receiving 
any blood transfusions.  In January 1993, the Red Cross 
notified the veteran that his blood was showing questionable 
active Hepatitis.  Supplemental testing showed his blood to 
be positive for the Hepatitis C virus and an elevated ALT and 
Antibody to the Hepatitis B Core.  

Two VA examinations were provided to the veteran.  A report 
of the first examination, which was conducted in May 1999, 
notes a history of a "well-documented episode" during 
service when he was sent to sick call and diagnosed with 
icteric sclera, positive bile in the urine, and hepatitis in 
1971.  The report related that from 1971 to 1995 the veteran 
drank alcohol heavily, approximately one case of beer a day 
and a fifth of whiskey a week, he had numerous episodes of 
similar symptoms where he was nauseated, had abdominal pain, 
some distension, vomiting, and black stools.  The veteran 
indicated that he had not drunk since January 1995 and has 
not experienced any of the above symptoms.  The report of the 
second examination, which was conducted in March 2000, sets 
forth complaints of occasional epigastric pain and weakness.  
The report states that the veteran had a blood transfusion 
while in Frankfurt because he had the melenic stools, that he 
has had no occupational exposure, has had no high-risk sexual 
activity, and no IV drug use.  Notably, the examiner reported 
that there were no service medical records for review.  

A report of a social/psychological evaluation conducted in 
January 1994 relates that the veteran stated he used IV 
Heroin in Vietnam.  A letter from B.B., PAC, dated in October 
1999 states that while the veteran denied receiving any blood 
products, transfusions, or using illicit drugs, he was 
sexually active.  The letter also indicates that testing for 
Hepatitis C was not available until the early 1990s.  

Because this evidence includes testimony suggesting symptoms 
during service that may have continued through service, and 
considering that neither VA examiner rendered an opinion as 
to whether there is a nexus between the described symptoms 
and the present diagnosis, additional development is 
warranted. 

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

2.  After obtaining any information or 
evidence necessary to comply with VCAA 
and allowing the veteran an appropriate 
response period, the RO should schedule 
the veteran for a VA examination designed 
to assess the nature and etiology of the 
veteran's claimed residuals of Hepatitis 
C infection.  The examiner should review 
the entire claims file prior to rendering 
any opinions in this matter.  

The examiner should obtain a history of 
possible activities that place the 
veteran at high risk of contracting the 
infection, both during and after service.  
See discussion in Remand above.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's present Hepatitis C 
infection was incurred as a result of his 
military service.  In reaching this 
conclusion, the examiner should consider 
the medical evidence of record indicating 
that there were no tests for the 
infection until the early 1990s.  The 
examiner should further consider whether 
the symptoms related by the veteran as 
having occurred during service and 
afterward were indicative of the later-
diagnosed Hepatitis C illness.  

3.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claim and 
should ensure the VA examination ordered 
above addresses all questions asked.  
Following such development, the RO should 
review and readjudicate the claim.  If 
any such action does not resolve the 
claim, the RO shall issue the appellant a 
Supplemental Statement of the Case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




